As filed with the Securities and Exchange Commission on September 17, 2015 1933 Act Registration No. 333-193272 1940 Act Registration No. 811-08517 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO.4 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 447 Lincoln Life Variable Annuity Account N (Exact Name of Registrant) Lincoln Investor Advantage® Variable Annuity THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Charles A. Brawley, III, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ on October 5, 2015, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. /x/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registration Statement on Form N-4 is being filed for the sole purpose of designating a new effective date for the previously filed Post-Effective Amendment No.3 to the Registrant's Registration Statement filed under Rule 485(a) of the Securities Act of 1933. This Post-Effective Amendment incorporates by reference the information contained in the Registrant's Registration Statement (File No. 333-193272) as follows: Part A is incorporated by reference to the 497 Filingfiled on May 4, 2015, as supplemented on May 20, 2015; Part Bis incorporated by reference to the 497 Filing filed on May 4, 2015; Part C is incorporated by reference to Post-Effective Amendment No.2 filed on June 4, 2015. SIGNATURES (a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has caused this Post-Effective Amendment No.4 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and the State of Indiana on this17th day of September, 2015. LINCOLN LIFE VARIABLE ANNUITY ACCOUNT N (Registrant) Lincoln Investor Advantage® Variable Annuity By: /s/ Daniel P. Herr Daniel P. Herr Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By:/s/ Stephen R. Turer Stephen R. Turer (Signature-Officer of Depositor) Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on September 17, 2015. Signature Title * Dennis R. Glass President and Director (Principal Executive Officer) * Ellen Cooper Executive Vice President, Chief Investment Officer and Director * Randal J. Freitag Executive Vice President, Chief Financial Officer and Director (Principal Financial Officer) Wilford H. Fuller Executive Vice President and Director * Mark E. Konen Executive Vice President and Director * Keith J. Ryan Vice President and Director * By/s/ Daniel P. Herr, Pursuant to a Power of Attorney Daniel P. Herr
